DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This office action is in response to communications filed 4/25/2022. Claims 1-2, 7-9 and 15 are amended. Claim 11 is cancelled. Claims 16-19 are new. Claims 1-10 and 12-19 are pending in this action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 9 is being presented below. However, the Applicants should please note that the analysis for each of claims 1, 2, and 8 is similar to that of claim 9 and therefore rejected for the same reasons. Claim 9 recites:
“a deep content classification (DCC) system; 
a signature generating system; and 
a server that comprises a processing circuitry and a memory; 
wherein the  memory containing instructions that, when executed by the processing circuitry, configure the server to: 
analyze at least one multimedia content element (MMCE) to identify a first entity and at least a second entity in each MMCE, wherein the first entity is among a plurality of entities indicated by a social pattern, wherein the social pattern is identified in a social linking graph associated with a third entity, wherein the first entity and the at least a second entity in each MMCE are identified by generating, by the signature generating system, at least one signature based on the MMCE and matching, by a deep content classification (DCC) system, the generated at least one signature to signatures of a plurality of concepts, wherein each concept is a collection of signatures representing an entity and metadata describing the entity; the social linking graph is selected based on at least one characteristic that characterizes a desired type of match; wherein each MMCE is obtained over a network and comprises at least one image; and 
wherein the server is also configured to identify the at least a second entity as a potential match candidate for the third entity, wherein the at least a second entity is not associated with the social pattern”. 
The limitation of “identify the at least a second entity as a potential match candidate for the third entity, wherein the at least a second entity is not associated with the social pattern” falls into the “mental process” group of abstract ideas, because the recited step is simple enough that it can be practically performed in the human mind, e.g., looking at information and making a determination based on the information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The systems, server, and memory elements are recited at a high level of generality, and the mere recitation of a generic computer does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., wherein the server is also configured to identify), then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, while the claim recites “analyze at least one multimedia content element (MMCE) to identify a first entity and at least a second entity in each MMCE, wherein the first entity is among a plurality of entities indicated by a social pattern, wherein the social pattern is identified in a social linking graph associated with a third entity, wherein the first entity and the at least a second entity in each MMCE are identified by generating, by the signature generating system, at least one signature based on the MMCE and matching, by a deep content classification (DCC) system, the generated at least one signature to signatures of a plurality of concepts, wherein each concept is a collection of signatures representing an entity and metadata describing the entity; the social linking graph is selected based on at least one characteristic that characterizes a desired type of match; wherein each MMCE is obtained over a network and comprises at least one image”, and “wherein the server is also configured to identify”, this does not integrate the abstract idea into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims recite “receiving an MMCE of the at least one MMCE”. This limitation is vague and unclear given that only one, i.e., “at least one multimedia content element” is claimed in claim  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@USPTO.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421